ON REHEARING
WEBB; J.
In -the original opinion in this cause, the judgment of the District Court was amended by staying the execution of the judgment rendered against the Union Indemnity Company, warrantor, in favor of the defendant, Ouachita Valley No. 10, owner, until the latter had deposited, in the registry of the court the sum of eleven hundred and nine and 40-100 dollars.
The Indemnity Company, warrantor, moved for a rehearing, which was refused, but the original decree was modified so as to increase the amount which the owner should deposit in the registry of the court from eleven hundred and nine and 40-100 dollars to eighteen hundred and seven and 97-100 dollars, reserving to the owner, Ouachita Valley Camp No. 10, the right to apply for a rehearing.
The Ouachita Valley Camp moved for a rehearing, which was granted, but restricted solely to the consideration of thq *78question as to the amount to be deposited, the decree being as follows :
“It is decreed:
“First: That a rehearing is hereby granted to Ouachita Valley Camp No. 10, Woodmen of the World, solely on the question whether it should deposit six hundred and ninety-eight and 57-100 dollars additional to the eleven hundred and nine and 40-100 dollars previously ordered deposited.
“Second: That the rehearing granted shall suspend execution of the judgment herein rendered in favor of plaintiff against the camp and in favor of the camp against the Union Indemnity Company only to the extent of a share of said six hundred and ninety-eight dollars in proportion to plaintiff’s judgment herein and those rendered in favor of the plaintiff in the following numbered and entitled cases on the docket of this court, to-wit:
“No. 2302—Parlor City Lumber Company, Inc., vs. A. Delatte, et al.
“No. 2303—C. C. Bell vs. A. Delatte, et al.
“No. 2304—Monroe Hardware Co, Inc., vs. A. Delatte, et al.”
Subsequently a rehearing appears to have been granted on the entire case by the court on its own motion, and the cause has again been submitted.
We are of the opinion this court was without power to have granted a rehearing upon the entire case, and that' we must take notice of the limitation of our power. (In re Luckett & Hunter, 159 La.) And therefore the rehearing must be restricted solely to the consideration of the question as to whether the Ouachita Valley Camp shall make an additional deposit over and above the sum of eleven hundred and nine and 40-100 dollars, and that all other questions are foreclosed.
In considering this cause as between the Ouachita Valley Camp owner, and the Union Indemnity Company (surety on the contractor’s bond), it appears the court must have viewed the situation as if this suit and suits Nos.: 2302, Parlor City Lumber Company, Inc., vs. A. Delatte, et al.; 2303, C. C. Bell vs. A. Delatte, et al; 2304, Monroe Hardware Company, Inc., vs. H. L. Thompson, et al., has been consolidated, and concluded that as between the Camp and the Indemnity Company the proceeding should be viewed as a concursus, holding the Camp bound to account foi’ the contract price, or to be considered as having retained in its hands ten per cent of the contract price, less the amounts paid out with the consent of the Indemnity Company.
Considering the case as between the Camp and the Indemnity Company from this point of view, it appears the Camp contends the balance of the contract price remaining in its hands is six hundred and ninety-four and 53-100 dollars rather than eleven hundred and nine and 40-100 dollars as admitted in the call in warranty, which is arrived at by a comparison of the following statement:
Contract price ........... $27,495.00
Deductions therefrom:
Sliding doors......................$200.00
Paint .....................i______________ 240.00
Front door .......................... 34.80
- 474.80
Net contract price .......................$27,020.20
Cash paid contractor on estimate:
October 4, 1922____________$ 2,959.00
November 27, 1922...... 6,000.00
December 13, 1922........ 10,000.00
- 21,950.00
Reserved under contract------------$ 5,070.20
Reserved under contract and paid out as follows, direct to' mate- , rial men and laborers:
A. F. Stovall, frt. storage..$. 171.32
*79McGuire Sand & Gravel Co.......... 332.75
C. C. Bell, mill work________ 1000.00
Joe Bell, roofing ________________ 800.00
J. J. Brennan, plumbing____ 200.00
J. J. Brennan, plumbing____ 300.00
Electric Constr. Co_____________ 200.00
Electric Constr. Co_____________ 50.00
Electric Constr. Co_____________ 100.00
Three toilet fixtures________ 73.00
- 3,270.07
On hand at time of letter____________$ 1,843.13
And paid out under instructions of surety company:
Electrical Appliance Co.____$ 250.00
E. C. Stewart, painting.... 24.00
J. J. Brennan,, plumbing 255.00
J. G. Bell, roofing________________ 411.60
940.60
$902.53
And the testimony of Mr. Blackman, one of the officers of the Camp, which is as follows:
“Q. Mr. Blackman, it is alleged in the answer that there remains in the hands of the Ouachita Valley Camp $1109.40 after, the completion of the building. Will you please state how this balance is arrived at?
“A. At the time the building was completed we owed .the contractor $2806.43 with the following deductions: Insurance $108.00, floor color $100.00, allowance for paint $240.00; plumbing fixtures not furnished $73.00; allowance front door $34.80 * * and the items ordered paid by the insurance company leave a balance of eleven hundred and nine and 40-100 dollars.”
The camp, being held to account for the contract price, or to show that the amounts deducted from the contract price were properly made, such as for insurance $108.00, floor color $100.00, allowance for paint $240.00, sliding doors $200.00, plumbing fixtures not furnished $73.00, and allowance for front doors $34.80, and amounts paid out under the heads of “Reserved under contract and paid out . as follows direct to material men and laborers” and “Paid out under instructions surety company” were properly paid, carried the burden of proof, and as there is no evidence establishing that the deductions from the contract price had been agreed upon as between the Camp and the contractor or that the item of one hundred and seven ' and 32-100 dollars paid A. P. Stovall, as shown in the statement, was for material for which the Camp was liable, or that the item of $100.00 to the Electrical Construction Company was paid, we are of the opinion that these items, which amount to the sum of one thousand and twenty-seven and 12-100 dollars, should be added to the amount of the six hundred- and ninety-four and 53-100 dollars, making the balance of the contract price unaccounted for by the Camp seventeen hundred and twenty-twenty-one and 65-100 dollars, and deducting from this amount the sum of eleven hundred and nine and 40-100 dollars which the Camp has heretofore been ordered to deposit, leaves -a balance of six hundred and twelve and 25-100 dollars which the Camp should deposit before being permitted to proceed against the surety company.
It is therefore ordered, adjudged and decreed that the original decree as modified on the application of the Union Indemnity Company for a rehearing be amended as follows:
Instead of defendant, Ouachita Valley Camp No. 10, Woodmen of the World, having the right to execute the judgment herein rendered against the warrantor on-depositing $1109.40, it is decreed that it shall have that right only on depositing seventeen hundred and twenty-one and 65-100 dollars, out of which deposit shall" be paid, pro rata, the judgment in favor *80of' the plaintiff in this suit and the judgments rendered- in favor of the plaintiffs in the following suits in which the warrantor herein has been called in warranty (wherein judgments are rendered against it in favor of the Ouachita Valley Camp, namely:
No. 2302—Parlor City Lumber Company, Inc., vs. A. Delatte, et al.
No. 2303—C. C. Bell vs. A. Delatte, et al.
No 2304—Monroe Hardware Co., Inc., vs. H. L. Thompson, et al.
And that the decree, as thus amended, be and is made the judgment of this court.